Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This action is in response to the applicant’s filing on May 14, 2022. Claims 1-19 are pending. 

Response to Amendment and Arguments
In respond to applicant's arguments based on the filed amendment with respect to 35 U.S.C. 102 rejections of said previous office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liu et al. US2020/0156604 (Liu).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a communication means for receipt in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 7, 9, 11-13, 16, 18, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "the inferred weight…the local gradient", there is insufficient antecedent basis for this limitation in the claim.
Claims 5, 7 recite the limitation "the leading…the local gradient…the train track", there is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the inferred mass… ", there is insufficient antecedent basis for this limitation in the claim.
Claims 11, 18 recite the limitation "the leading…the local gradient…", there is insufficient antecedent basis for this limitation in the claim.
Claims 12, 13, 18, recite the limitation "the wheels…", there is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the forces acting… ", there is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the length of the train… ", there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 9-11, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatasubramanian US2019/0168728 (“Venkatasubramanian”) in view of Liu et al. US2020/0156604 (Liu).

Regarding claim(s) 1, 16. Venkatasubramanian discloses an braking system for a train, comprising: 
a locomotive braking system suited to measure and transmit said locomotive's acceleration/deceleration to each of a plurality of individual rail cars in said train (fig. 1, para. 44, e.g. a rail car processor associated with each rail car, wherein each rail car processor, operating under the control of a rail car software program) and 
a plurality of individual rail car braking systems, each suited to receive said transmitted locomotive acceleration/deceleration and to dynamically calculate (e.g. abstract, adaptive braking) a proportional braking force based on forces acting on said rail car (fig. 1, para. 44, e.g. a rail car processor associated with each rail car, wherein each rail car processor, operating under the control of a rail car software program, is operative, in response to a unique braking command received by the rail car processor, to set brake(s) of the rail car to a level or percentage commanded by the braking command; para. 105, e.g. transmitter for communicating with an optional RF transceiver of the HEU according to the principles of the present invention; para. 174, e.g. one or more load cells 42, one or more accelerometers 44, or some combination thereof mounted to a car 18, para. 224), the local gradient to which said rail car is subject (para. 192, e.g. HEU 26 may determine the gradient of the track as the train proceeds from A to B and can determine the percent braking participation by each car considering the positive impact of gravity (if travel is uphill) or the negative impact of gravity (if travel is downhill).), and 
Venkatasubramanian further teaches each rail car can have one or more sensors that can measure the weight of each car, and a central braking component, e.g., the HEU, can utilize information about the cargo in each car, speed of travel of the train, and prevalent environment conditions to determine a unique percentage of braking for each rail car (para. 25). 
Venkatasubramanian does not explicitly disclose determines a braking force needed for said individual rail car to slow and stop with said train as a single-mass body and the braking system is an electronic braking system.
Lui teaches another locomotive braking system and method. Additionally, determines a braking force needed for said individual rail car to slow and stop with said train as a single-mass body (para. 15, para. 18, e.g. receive weight information of each vehicle sent by each vehicle brake control unit, calculate and latch the total weight of the train according to the weight information of each vehicle, and acquire a current braking acceleration of the train according to the brake grade and the actual speed of the train, and acquire data of total braking force for the train according to the total weight of the train and the current braking acceleration of the train;) and the braking system is an electronic braking system (para. 20, e.g. total braking force for the train and the data of total maximum available electric braking force for the train).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Venkatasubramanian by incorporating the applied teaching of Liu to improve brake performance and improve braking efficiency in locomotive technology. 

	Regarding claim(s) 2, Venkatasubramanian in view of Liu further teaches wherein said locomotive braking system comprises: an accelerometer for measuring the acceleration/deceleration of said locomotive (para. 174, one or more load cells 42, one or more accelerometers 44, or some combination thereof mounted to a car 18); and a transmitter for transmitting said measured acceleration/deceleration of said locomotive (FIG. 1, and including an optional human machine interface (HMI) of the HEU and an optional transmitter for communicating with an optional RF transceiver of the HEU according to the principles of the present invention;).

Regarding claim(s) 9. Venkatasubramanian discloses a braking system for a train, comprising:
a main brake actuating lever in electrical communication with a braking system of a locomotive (fig. 1, para. 44, e.g. a rail car processor associated with each rail car, wherein each rail car processor, operating under the control of a rail car software program, is operative, in response to a unique braking command received by the rail car processor, to set brake(s) of the rail car to a level or percentage commanded by the braking command; para. 105, e.g. transmitter for communicating with an optional RF transceiver of the HEU according to the principles of the present invention; para. 174, e.g. one or more load cells 42, one or more accelerometers 44, or some combination thereof mounted to a car 18, para. 224); 
wherein said locomotive braking system includes a measurement and transmission system comprising an accelerometer for measuring the acceleration/deceleration of said locomotive (para. 142, e.g. one or more accelerometers 44, on each of one or more of the cars 18, for measuring a rate of change in the dynamic behavior of the car;) and a transmitter for electronically transmitting said measured acceleration/deceleration of said locomotive to each of a plurality of individual rail cars in said train (para. 93, para. 211, e.g. operating under the control of a control software program, is operative for transmitting to each rail car processor the unique braking command prepared exclusively for the rail car processor and which causes the rail car processor to set the brake(s) of the rail car to a level or percentage of braking associated with the unique braking command that is the same or different than a level or percentage of braking of the brake(s) of each other rail car are set.); 
a plurality of individual rail car braking systems, each associated with one of said plurality of individual rail cars and each further comprising a rail car brake activation system (para. 212, e.g. each rail car processor can include a data address that is unique to said rail car processor; and the unique braking command provided to each rail car processor is addressed to the data address of the rail car processor.); 
wherein each of said rail car brake activation systems includes a communication means for receipt of said measured acceleration/deceleration of said locomotive, a plurality of sensors for measuring forces acting on said individual rail car in said train (para. 211, e.g. operative for transmitting to each rail car processor the unique braking command prepared exclusively for the rail car processor), and
a controller for dynamically performing individual rail car specific braking force calculations; 
wherein each of said plurality of individual rail car brake activation systems are in communication with an associated one of said individual rail car braking systems (para. 71, The HEU can receive the output of such means and can set the percentage of braking of each rail car individually from the percentage of braking of each other rail car from 0% to 100% (or 120% emergency braking) based on said output); and
wherein said controller dynamically calculates an individual rail car braking force based on said measurement of said acceleration/deceleration of said locomotive taken, a measured instantaneous velocity of said individual rail car (para. 93, para. 159, para. 160,  e.g. the train operator can indicate to the ‘adaptive braking system’ via a human machine interface (HMI) information such as: what is the desired braking requirement (whether to slow down or coast or accelerate);), the calculated individual rail car acceleration/deceleration rate, a comparison of said individual rail car acceleration/deceleration rate and said locomotive acceleration/deceleration, the forces acting on said individual rail car, and wherein said dynamic calculation of said individual rail car braking force is based on a high sampling rate of such measured values (i.e. rate of change) and a corresponding rate of calculated values such that said train slows and stops as a single mass body (para. 35, para. 79, para. 141, para. 216, the dynamic behavior of one or more rail cars of the train while travelling or moving or during braking can include one or more of the following: a force on a coupler; rate of change of velocity (acceleration or deceleration) of the train; G forces of one or more rail cars of the train; pitch or roll of one or more rail cars of the train; and track adhesion is determined based on a difference between a linear speed of a wheel of at least one rail car and a speed of the train.)
Venkatasubramanian further teaches each rail car can have one or more sensors that can measure the weight of each car, and a central braking component, e.g., the HEU, can utilize information about the cargo in each car, speed of travel of the train, and prevalent environment conditions to determine a unique percentage of braking for each rail car (para. 25). 
Venkatasubramanian does not explicitly disclose determines a braking force needed for said individual rail car to slow and stop with said train as a single-mass body and the braking system is an electronic braking system.
Lui teaches another locomotive braking system and method. Additionally, determines a braking force needed for said individual rail car to slow and stop with said train as a single-mass body (para. 15, para. 18, e.g. receive weight information of each vehicle sent by each vehicle brake control unit, calculate and latch the total weight of the train according to the weight information of each vehicle, and acquire a current braking acceleration of the train according to the brake grade and the actual speed of the train, and acquire data of total braking force for the train according to the total weight of the train and the current braking acceleration of the train;) and the braking system is an electronic braking system (para. 20, e.g. total braking force for the train and the data of total maximum available electric braking force for the train).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Venkatasubramanian by incorporating the applied teaching of Liu to improve brake performance and improve braking efficiency in locomotive technology. 

Regarding claim(s) 10, 19. Venkatasubramanian discloses wherein said communication means in each of said rail car brake activation systems is a transceiver suitable for re-transmitting said measured locomotive acceleration/deceleration to each of said other plurality of individual rail cars to ensure error free communication between said locomotive and each of said plurality of individual rail cars (para. 105, e.g. FIG. 1, and including an optional human machine interface (HMI) of the HEU and an optional transmitter for communicating with an optional RF transceiver of the HEU according to the principles of the present invention; FIG. 3 is a schematic illustration of example sources or sensors that can be used individually or in combination and which can communicate data or information to the HEU according to the principles of the present invention;).

Regarding claim(s) 11, 15, 17. Venkatasubramanian discloses wherein said plurality of sensors includes: an accelerometer for measuring the acceleration/deceleration of said individual rail car; strain gauges located on the leading and trailing couplers of said individual rail; and a device for measuring the local train track gradient (para. 36, e.g. track gradient,  142-para. 144, e.g. one or more accelerometers 44, on each of one or more of the cars 18, for measuring a rate of change in the dynamic behavior of the car.)

	Allowable Subject Matter
Claims 3-8, 12-14 and 18 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The closest prior arts of record when taken either individually or in other combination fail to teach or render obvious of the claimed subject matter of wherein said controller determines a stroke length and stroke rate for said plunger calculated to proportionally decelerate said individual rail car in coordination with said locomotive as a single unit and further in combination with additional features of the independent claims are patentably distinguishable over the prior arts of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571 272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRUC M DO/Primary Examiner, Art Unit 3666